DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 2/25/2021 has been considered and entered into the record.  Claim 1, from which all other claims depend, now requires a hydrophobic region associated with one of the first or second microfeature, and a hydrophilic region associated with the non-hydrophobic microfeature.  Accordingly, the previous rejection is withdrawn.  Claims 1–3, 5–13, 15, and 16 are examined below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the non-hydrophobic microstructured surface" in an article comprising a microstructured surface.  There is insufficient antecedent basis for this limitation in the claim.  Accordingly, claims 1–3, 5–13, 15, and 16 are rejected as claims 2, 3, 5–13, 15, and 16 all depend from claim 1.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1–3, 5–13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bluecher (US 2014/0200679 A1).
Bluecher discloses a superhydrophobic, bio-adhesive textured surface, wherein the textured surface has hierarchical levels of textures, such that the surfaces have a hysteresis angle greater than five degrees.  Bluecher abstract, ¶ 47.  The hierarchical surface includes a pattern including a first microstructure having a second microstructure disposed thereon, such that the microstructures comprise microfeatures and at least one combination of microfeatures is associated with a first hydrophobic region and a second hydrophilic region.  Id. ¶¶ 53, 98.  The microstructured surface may part of a polyester substrate.  Id. ¶ 134.  The adhesion of the microstructured surface occurs when shear stress exceeds a normal pressure.  See id. ¶ 98.
The hierarchically-structured texture surface of Bluecher necessarily has an increased surface area relative to that of a “smooth plane.”  See id. Figs. 7D, 9.  Additionally, Bluecher is directed to an implantable bio-adhesive.  See id. abstract.  Accordingly, it would have been obvious to one of ordinary skill in the art to optimize (i.e., at least double) the surface area of the microstructured surface relative to the surface 
Bluecher teaches that it is possible to alter a surface’s ability to repel or attract water through the use of microstructures.  Id. ¶¶ 77–80.  For example, it is possible to make a hydrophilic surface hydrophobic through the addition of microstructure than roughen the hydrophilic surface.  See id. ¶¶ 75–77.  Accordingly, it would have been obvious to have made a microstructured surface with a static hydrophilic contact angle higher than 120oC and a hydrophobic contact angle lower than 120oC motivated by the desire to tailor the structure’s water-related properties for implantation.  
The microstructured surface comprising hydrophobic and hydrophilic regions may further comprise oil, air, water, and/or an aqueous solution.  See id. ¶¶ 45, 48, 53, 68, 99, 151.  
In certain embodiments, at least one surface microstructure texture has a smaller pitch of 10 nm to 1 micron, and another surface microstructure comprising a pitch of 2-–100 microns, wherein the smaller surface microstructure is disposed on the larger surface microstructure, such that a hierarchical is provided.  Id. ¶ 53.  Accordingly, it would have been obvious to the ordinarily skilled artisan to have incorporated a third, larger microstructure, wherein the pitch exceeds 100 microns in size to further increase the surface area available for adhesion. The court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  The geometry of the microstructure may include a two-dimensional sinusoid and cylinder Id. ¶¶ 144, 186.  The microstructured surface of Bluecher includes at least a portion comprising a Wenzel-Cassie interface.  Id. id. ¶ 68.  The microstructure surface of Bluecher may be configured to create at least one interface with a contact surface wherein the at least one interface comprises aqueous liquid mixed with oil (lipid), wherein a first potion of the microstructured surface traps oil between the microstructured surface and contact surface, and at least a second portion of the microstructured surface repels oil.  See id. ¶ 130.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2/25/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786